Case 2:19-cv-01080-WSS-LPL Document 227 Filed 09/24/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

ZACHARIAH ROBERTSON individually and
on behalf of all others similarly situated,

Plaintiff, Civil Action No. 2:19-cv-1080
V. Hon. William S. Stickman, IV
ENBRIDGE (U.S.) INC.,
Defendant.

 

 

OMNIBUS ORDER OF COURT

Plaintiff Zachariah Robertson initiated this action on behalf of himself and others similarly
situated, alleging violations by Defendant Enbridge (U.S.) Inc. (“Enbridge”) of both the
Pennsylvania Minimum Wage Act and the federal Fair Labor Standards Act. (ECF No. 1). The
case was referred to United States Magistrate Judge Lisa Pupo Lenihan for pretrial proceedings
in accordance with the Magistrate Judges Act, 28 U.S.C. §636(b)(1), and Local Rules of Court
72.C and 72.D. Motions to Intervene by Cleveland Integrity Services, Inc. (“CIS”) and Cypress
Environmental Management-TIR, LLC. (“CEM-TIR”) were granted. (ECF No. 111). Currently
pending before the Court are Objections to Magistrate Judge Lenihan’s Reports and

Recommendations regarding motions to compel arbitration. They are as follows:
1. Defendants Enbridge and CIS moved to compel opt-in Plaintiffs Gordon Lunsted, Jr.
and James Kozelouzek to arbitrate their claims. (ECF Nos. 86 and 117). Magistrate
Judge Lenihan recommended that the motions be granted, and the case stayed
pending the outcome of arbitration. (ECF No. 176). Plaintiffs filed Objections (ECF

Nos. 192, 203, and 206), and Defendants filed a Response (ECF Nos. 212 and 214).
Case 2:19-cv-01080-WSS-LPL Document 227 Filed 09/24/20 Page 2 of 2

2. Defendant CEM-TIR moved to compel arbitration over all claims of opt-in Plaintiff
John C. Parks II (“Parks”). (ECF No. 121). Magistrate Judge Lenihan recommended
that the motion be granted, and the case stayed pending the outcome of arbitration.
(ECF No. 177). Plaintiff filed Objections (ECF Nos. 192, 203, and 206), and
Defendant filed a Response (ECF No. 213).

After its de novo review of the record and consideration of the parties’ pleadings, the
Court wholeheartedly agrees with the analysis and disposition of the motions set forth by
Magistrate Judge Lenihan in her Reports and Recommendations. Therefore, the Court overrules
all of the Objections lodged by Plaintiffs. Magistrate Judge Lenihan’s Reports and
Recommendations (ECF Nos. 176 and 177) are HEREBY ADOPTED as the Opinions of the
Court.

AND NOW, this 24" day of September 2020, IT IS HEREBY ORDERED that the
Motions to Compel Arbitration as to Gordon Lunsted, Jr., James Kozelouzek, and John C. Parks
I (ECF Nos. 86, 117,-and 121) are GRANTED. Plaintiffs Gordon Lunsted, Jr., James
Kozelouzek, and John C. Parks II are referred to arbitration and this case is STAYED as to these
Plaintiffs pending the outcome of arbitration pursuant to 9 U.S.C. § 3.

pg TAAL,
ons

BY THE COURT:

2UL & Ki

WILLIAM S. STICKMAN, IV
UNITED STATES DISTRICT JUDGE

 
